UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1581



ALLO THEODORE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-461-874)


Submitted:   January 9, 2006             Decided:   February 14, 2006


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Larry P. Cote, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Allo Theodore, a native and citizen of the Ivory Coast,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.                   We review the

Board’s denial of a motion to reopen for abuse of discretion.                 8

C.F.R. § 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).                 A

denial   of    a   motion   to   reopen   must   be   reviewed    with   extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

              Theodore raises several issues in his brief, none of

which have merit.      We note the Board did not abuse its discretion

by denying the motion to reopen as untimely.                  Moreover, even

assuming we have authority to reach Theodore’s equitable tolling

arguments and that they are not waived, he has not demonstrated

extraordinary circumstances beyond his control.             Thus, there is no

reason for declining to enforce the ninety-day period to file

motions to reopen.      We are without authority to review the Board’s

decision not to sua sponte reopen the case.              Belay-Gebru v. INS,

327 F.3d 998, 1000-01 (10th Cir. 2003).

              Accordingly,   we   deny    the    petition   for    review.   We

dispense with oral argument because the facts and legal contentions




                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -